Citation Nr: 9912375	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This appeal arose from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana. The M&ROC 
granted entitlement to an increased evaluation of 20 percent 
for residuals of a shrapnel wound of the right ankle, and 
denied entitlement to an increased evaluation for a 
gastrointestinal disability then rated as irritable stomach 
condition.  The notice of disagreement with the above 
determination was limited to the denial of entitlement to an 
increased evaluation for the irritable stomach condition.

In May 1998 the M&ROC granted entitlement to service 
connection for post-traumatic stress disorder.  A notice of 
disagreement with the above determination has not been filed.

In June 1998 the RO affirmed the determination previously 
entered, but recharacterized the service-connected 
gastrointestinal disability from irritable stomach condition 
to hiatal hernia.

The veteran provided testimony at a personal hearing held at 
the M&ROC in September 1998, of which a transcript is of 
record.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The veteran's gastrointestinal disorder is manifested by a 
small sliding hiatal hernia and persistent recurrent 
epigastric distress with bloating, distention, abdominal 
swelling, regurgitation, pyrosis and other symptoms which 
sometimes are, more often than not, productive of 
considerable impairment of health. 


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent rating 
for hiatal hernia are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.113, 4.114, Diagnostic Code 
7346 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
determination with regard to both entitlement to service 
connection and the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

As outlined in 38 C.F.R. § 4.113 (1998), there are diseases 
of the digestive system, particularly within the abdomen, 
which, while differing in the site of pathology, produce a 
common disability picture, characterized by varying degrees 
of abdominal distress or pain, anemia, and disturbances in 
nutrition.  Consequently, certain coexisting diseases 
involving the gastrointestinal system do not necessarily lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding pursuant to 38 C.F.R. § 4.14 (1998).

Hiatal hernia is ratable as 10 percent disabling when two or 
more of the symptoms for the rating of 30 percent are present 
of less severity.  For a 30 percent rating, there must be 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A maximum rating of 60 percent may be assigned for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.



When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Factual Background

When hospitalized by VA in 1976, it was thought that the 
veteran had a probable duodenal ulcer.  The veteran had had 
stomach problems in and ever since service, more recently at 
night, in particular epigastric pain with nausea, difficulty 
with spicy foods and burping and belching with fried foods.  
The duodenal bulb was irritated on upper gastrointestinal 
series, and there was slight esophageal reflux without hiatus 
hernia.  Private treatment records confirmed the symptoms.

When seen at a private hospital in 1991, the veteran said 
that he had had duodenal ulcer symptoms for years for which 
he took medication including Zantac.  He had had vomiting and 
nausea and acute guarding and tenderness to the left upper 
quadrant which had become progressive during the day.  His 
bowels had been normal.  It was felt that he also had had 
glomerulonephritis in the past but this was presently 
quiescent.  Alternative diagnoses were probable acute 
pancreatitis or possible perforated ulcer.  The final 
diagnosis was the former.
VA outpatient records in February 1992 show ongoing 
complaints of a similar nature and the notation that the 
veteran had a history of pancreatitis probably not secondary 
to peptic ulcer disease but his elevated triglycerides.  
Other private evaluative studies in 1992 showed a large 
amount of gas in the ascending transverse and left colon 
which was felt to possibly reflect colonic obstruction; there 
was also some small bowel gas with minimal distention.

VA outpatient records show ongoing pancreatitis symptoms in 
1996 and 1997.  An upper gastrointestinal series in April 
1997 showed some irritability only of the distal esophagus.  
The veteran was also found to have recurrent signs of 
elevated fatty liver readings.  Private treatment records 
from 1998 show recurrent episodes of abdominal pain and the 
physician, in February 1998, observed significant bloating 
and mid-epigastric reflux symptoms.  The veteran was also 
found to have a small, 2 cm left abdominal wall defect, 
(umbilical hernia).

On VA examination in April 1998, the veteran gave a history 
of having had a year and a half of abdomen swelling when he 
was on his feet for any length of time he did any walking.  
He said he would get short of breath when his abdomen swelled 
and he had epigastric pain.  He had reflux at night and would 
bring up vomitus at night if he lay flat.  Spicy foods caused 
epigastric pain and discomfort.  There was some tenderness at 
a brownish area on the epigastrium, and it was noted that an 
upper gastrointestinal series done a year before had shown 
some esophagitis but no hiatal hernia.  

On examination, the abdomen was described as protuberant and 
quite tympanic throughout.  It was also quite tender to 
palpation in the epigastrium without rebound; this was 
primarily in the central epigastrium and to the left side.  
Diagnosis was abdominal discomfort manifested by reflux and 
pain, history of pancreatitis and air swallowing.  It was 
noted that a computerized tomogram (CT) scan of the abdomen 
was to be done because of an indication of anemia.  That CT 
scan showed fatty infiltration throughout the liver but no 
colon abnormality.  

On a follow-up upper gastrointestinal series in May 1998, a 
small sliding type hiatal hernia was demonstrated without 
significant gastroesophageal reflux.  Bulb and duodenum were 
normal.  

At the September 1998 personal hearing, the veteran testified 
at length as to his symptoms.  He stated that he had 
initially only had problems with greasy foods.  Tr. at 2.  
Later, he developed more problems and started to take Maalox 
or other over the counter medications.  Tr. at 2-3.  The 
veteran testified that about 2-3 times per month, he would 
develop a dumping syndrome type of problem with nausea but he 
tried not to vomit.  Tr. at 3.  He continued to feel the 
regurgitation and heartburn at least a couple of times a 
month.  Tr. at 4.  This would last from 3-4 days at a 
stretch.  Tr. at 4.  He had been under the treatment of a 
private physician for about a year and a half for current 
symptoms including bloating, a burning feeling in his 
stomach, swelling of the stomach and all the way to his 
throat, with considerable pain (ranging on a 10 point scale 
at about 6 to 7 1/2).  Tr. at 4-5.  

The veteran testified that he had also had problems with 
belching and burning in his eyes.  Tr. at 5.  He reported all 
of his medications including those for his gastrointestinal 
symptoms.  Tr. at 6-7.  He also testified that his private 
physician was endeavoring to get his triglycerides back in 
balance as a way of helping him with his symptoms.  Tr. at 7-
8.  The veteran reported that although he had really thought 
about it before, he thought his stomach problems were severe 
enough to be rated as 20-30 percent disabling.  Tr. at 10.  
[In correspondence the veteran later settled on the 30 
percent mark].

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his hiatal 
hernia is well grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The veteran's assertions concerning the severity of his 
hiatal hernia (that are within the competence of a lay party 
to report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

The clinical records clearly indicate that while the 
veteran's gastrointestinal distress has been ongoing for some 
time, it has indeed become somewhat worse in the past several 
years.  While he had what was thought to be a duodenal ulcer 
early-on, this is no longer shown on various studies.  
Nonetheless, he has ongoing symptoms which exacerbate in 
concert at times with other problems.  Some of these are 
readily observable as defects on CT scans or upper 
gastrointestinal series while others tend to express 
themselves in symptomatic exacerbations alone.

As forewarned by 38 C.F.R. § 4.114, abdominal disabilities do 
not always lend themselves to precise categorizations.  In 
this case, the veteran continues to have the classic 
epigastric symptoms including pain and tenderness, nausea and 
occasional vomiting, dumping syndrome, and distention.  

Since a small hiatal hernia was shown on recent evaluative 
testing, it is appropriate to rate the veteran under the 
provisions of Code 7346.  While the evidence is not entirely 
unequivocal, the veteran has clear signs of persistently 
recurrent epigastric distress with distention, bloating, 
abdominal swelling and pain, reflux and actual (usually 
nighttime) regurgitation, pyrosis and other symptoms which 
are, more often than not, productive of considerable 
impairment of health, thereby warranting a grant of an in 
creased evaluation of 30 percent under diagnostic code 7346.  

In this regard, it is noteworthy that objective evaluative 
testing such as CT scans or upper gastrointestinal series 
have consistently backed-up the veteran's subjective 
complaints, regardless of the momentary immediate cause of 
his discomfort.

This rating satisfies the veteran's personal and subjective 
expectations expressed at and since the hearing as to what he 
felt was appropriate.  It is well to point out that the 
criteria for the maximum schedular evaluation of 60 percent 
for hiatal hernia have not been met.  In this regard the 
Board notes that the veteran's gastrointestinal symptoms have 
not resulted in severe impairment of health, thereby 
precluding a grant of the 60 percent evaluation under 
diagnostic code 7346.  

For the foregoing reasons, the Board concludes that the 
evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 30 percent for hiatal 
hernia with application of pertinent governing criteria.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.113, 4.114, 
Diagnostic Code 7346.


ORDER

Entitlement to an increased evaluation of 30 percent for 
hiatal hernia is granted, subject to the regulatory criteria 
regarding the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

